Citation Nr: 0413002	
Decision Date: 05/19/04    Archive Date: 05/25/04

DOCKET NO.  02-11 035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating greater than 20 
percent for seizure disorder as a residual of head trauma.  


REPRESENTATION

Appellant represented by:	David W. Glasser, Attorney


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from October 1979 to July 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


REMAND

The RO granted service connection for seizure disorder as a 
residual of head trauma in an October 1998 rating decision.  
It assigned an initial disability rating of 
20 percent.  The veteran submitted a notice of disagreement 
with that rating in November 1998.  Pursuant to the Board's 
instruction in the March 2002 remand, the RO issued a 
statement of the case in June 2002.  In August 2002, within 
the requisite 60-day period, the RO received the veteran's 
completed VA Form 9, Appeal to Board of Veterans' Appeals.  
See 38 U.S.C.A. § 7105(d)(3) (West 2002) and 38 U.S.C.A. 
§ 20.302(b) (2003) (a substantive appeal is timely if it is 
received within one year of the date the veteran was notified 
of the denial of his claim, or within 60 days after the 
statement of the case was issued, whichever period is later).  
Therefore, the Board finds that the appeal is perfected.  
38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  

In his substantive appeal, the veteran requested a Travel 
Board hearing.  There is no indication that the RO scheduled 
the veteran for a hearing or that the hearing request has 
been withdrawn.  Because arrangements for Travel Board 
hearings are coordinated through the RO, a remand is 
required.  

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran if further action is required on his part.

The RO should schedule the veteran for a 
Travel Board hearing at the RO. 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


